Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The application filed on May 9, 2019 is eligible for a First Action Allowance due to the novelty and complexity of the claimed subject matter.  Both East and InnovationQ Plus IP.com software for both patents and non-patent literature were used in the prior art searches. The following three limitations describing the system components were not found anywhere in the prior art:
maintaining, by a network policy controller associated with a private network, an Internet service database (ISDB), wherein the Internet service database comprises a plurality of Internet services identified by corresponding protocols, port numbers, Internet Protocol (IP) address ranges and singularity levels of the IP address ranges, wherein the singularity levels represent weights used to select among multiple overlapping IP address ranges;
when the one or more identified IP address ranges are overlapping IP address ranges, then selecting, by the network policy controller, an IP address range of the one or more identified IP address ranges having a highest singularity level; and
identifying, by the network policy controller, an Internet service associated with the network traffic by matching a data entry of the ISDB corresponding to the selected IP address range with the extracted protocol and the extracted port number. 
The claimed “Internet service database (ISBD)” containing a plurality of Internet services identified by the combination of protocol, port number, and singularity levels representing weights use to select overlapping IP address ranges with the highest singularity level, and then matching the selected ISBD entry with the extracted protocol and port number for the purpose of identifying the service appears to be novel in the prior art.  Form PTO-892 lists the best references found to disclose some of the concepts recited in the claims, but none disclose the use of “singularity levels.” The closest relevant reference disclosing “overlapping IP address ranges” is Yang (US 2019/0297113 A1), but Yang does not disclose the concept that “the singularity levels represent weights used to select among multiple overlapping IP address ranges,” and no other references were found to disclose that concept. 
Therefore, Claims 1-20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454